DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 10-14 and 28 are allowed. The following is an examiner's statement of reasons for allowance: The claims 10-14 and 28 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) receiving the claim code at the port monitor at the first device; launching a browser at the first device; generating a second URL address within the browser by embedding the claim code in the second URL address; forwarding the claim code to the cloud-based server using [[a]] the second URL address within the browser; authenticating a user session to access the job according to the claim code; and forwarding the job to a printing device from the cloud-based server.

Claims 26, 27 and 29 are allowed. The following is an examiner's statement of reasons for allowance: The claims 26, 27 and 29 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) generating a claim code for the job at the cloud-based server; receiving the claim code at the port monitor at the first device; launching a browser at a second device; generating a second URL address within the browser at the second device; forwarding the claim code to the cloud-based server using the second URL address within the browser; authenticating a user session to access the job according to the claim code; and forwarding the job to a printing device from the cloud-based server.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2013/0222837  to Watanabe which teaches a systems, apparatus and methods are provided to allow users to print to a printing device from their computers or portable devices through a cloud print service a cloud print service. However, Watanabe fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

The other art is US Publication No. 2013/0094053 to Shirai which teaches a printing system in which a document received from a client terminal is registered in a print service, a fixed code corresponding to the registered document is sent back to the client terminal by e-mail, and when a printer notifies the fixed code, print processing is performed for the document corresponding to the fixed code, the URL of the print service which has registered the document is generated, and the network environment of the client terminal is determined. When it is determined that the network environment is an intranet, the fixed code and generated URL are sent back. However, Shirai fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.       

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 09/10/2021 where the Applicants hereby elect, Group I, claims 10-15.

The claims have been amended as follows: 
21. (Cancelled).
22. (Cancelled).
23. (Cancelled).
24. (Cancelled).
25. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/ANDREW H LAM/               Primary Examiner, Art Unit 2675